Citation Nr: 1510558	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, manifested by insomnia.

2.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the Regular Air Force from September 1985 to January 1988.  Thereafter, he had extensive service in the Air National Guard.  He was called to active duty from June 1988 to October 1988, December 1990 to July 1991, August 2001 to May 2002, and February 2003 to September 2003.  In August 2005, he retired after 20 years of service.  

In August 2007, the RO denied the Veteran's claims of entitlement to service connection for a sleep disorder, claimed as insomnia; eczema; and alopecia areata; and an upper respiratory disorder, including allergic rhinitis.  The Veteran disagreed with those decisions, and this appeal ensued.

In June 2010, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. 

In January 2011, the Board remanded the issues for further development.  In part, the Board noted that it was unclear whether Veteran had a disability manifested by insomnia and, if so, whether it was related to his service-connected posttraumatic stress disorder (PTSD).  The Board determined that a nexus opinion was needed and remanded the claim for a VA examination to address the question of whether the Veteran had a disability manifested by insomnia.  

In February 2011, the VA examined the Veteran to determine the nature and etiology of any mental disorders found.  

In June 2014, the Board confirmed and continued the denial of entitlement to service connection for a sleep disorder manifested by insomnia.  

In January 2015, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2014 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In June 2014, the Board also found that additional development was warranted with respect to the issues of entitlement to service connection for alopecia areata and for eczema.  The Board remanded those two issues to the Agency of Original Jurisdiction (AOJ).  However, that development has not yet been completed; and those issues are not ripe for further appellate action.  Accordingly, they will not be discussed below.  

In December 2014, during the course of the appeal, the VA Appeals Management Center (AMC) in Washington, D.C. granted the Veteran's claim of entitlement to service connection for allergic rhinitis.  The AMC assigned a noncompensable disability rating, effective October 5, 2005.  In January 2015, the submitted a Notice of Disagreement with that rating.  Since the Veteran's Notice of Disagreement is timely, the Board is required to remand the rating issue to the RO for issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:

1.  The AOJ must issue the Veteran and his representative a Statement of the Case concerning his claim of entitlement to an increased initial rating for his service-connected allergic rhinitis.  If, and only if, the Veteran files a timely substantive appeal should the claim be returned to the Board.  

2.  The AOJ must schedule the Veteran for a sleep disorder examination to determine the nature and etiology of any sleep disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a sleep disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  In particular, the examiner must render an opinion as to WHETHER OR NOT the Veteran has a chronic, identifiable, sleep disorder manifested by insomnia or whether the Veteran's sleep problems are symptoms of his service-connected PTSD.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

3. When the actions requested have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for a sleep disorder, manifested by insomnia.  The AOJ's considerations must include, but are not limited to, whether the claimed sleep disorder is directly related to service and whether it is a symptom of a chronic, undiagnosed illness associated with his participation in the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


